DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed August 19, 2021 are acknowledged.
Examiner acknowledges amended claims 1-3, 7-14 and 17-18.
Examiner acknowledges cancelled claim 15.
Examiner acknowledges newly added claims 19-23.
The rejection of claim 2 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Fujii et al., JP 2013-199607 is overcome due to Applicant’s amendment.
The rejection of 12 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ichikawa et al., JPH09-099160 is overcome due to Applicant’s amendment.
The rejection of claim 14 under 25 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ilzohoefer et al., DE102011115966 is overcome by Applicant’s amendment.
The rejection of claims 1, 3-5 and 10-11 under 35 U.S.C. 103 as being unpatentable over Yang et al., CN103665427 in view of Ilzhoefer et al., DE10201111596 is overcome due to Applicant’s amendment.
The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Yang et al., CN103665427 in view of Ilzhoefer et al., DE102011115966 and in further view of Fujii et al., JP2013-199607 is overcome by Applicant’s amendment.  
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Yang et al., CN103665427 in view of Ilzhoefer et al., DE102011115966 and in further view of Takemoto et al., JP2017-066383 is overcome by Applicant’s amendment.  
The rejection of claims 1, 3 and 10 under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., JPH09-099160 in view of Tanaka et al., JP2011-220032 is overcome by Applicant’s amendment.
The rejection of claims 1, 9 and 17 under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., JPH09-099160 in view of Tanaka et al., JP2011-220032 and in further view of Takemoto et al., JP2017-066383 is overcome by Applicant’s amendment.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., JPH09-099160 in view of Takemoto et al., JP2017-066383 is overcome by applicant’s amendment.
The rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Ilzhoefer et al., DE102011115966 is overcome by Applicant’s amendment.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., JPH09-099160 in view of Tanaka et al., JP2011-220032 and in further view of Takemoto et al., JP2017-066383 and further in view of Ilzohoefer et al., DE102011115966.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 12 and 23 are rendered indefinite because it is unclear if the crushing includes disintegrating the heat-treated product into individual pieces of the carbon fiber base material while minimizing breakage of the pieces of the carbon fiber base material OR if disintegrating the heat-treated product into individual pieces of the carbon fiber base material while minimizing breakage of the pieces of the carbon fiber base material is a secondary or separate process from crushing.  Merriam Webster defines crushing as to break into very small pieces by pressing.  Merriam Webster defines disintegrating as breaking or decomposing into constituent elements, parts.  It is unclear if the disintegrating is a separate step from crushing because it is not specified if the disintegrating is decomposition of the heat-treated product or the breaking of the heat-treated product into pieces.  `Merriam Webster defines decomposition as separating into constituent parts or elements or into simpler compounds as if by a chemical process.   Additionally, it is unclear if the disintegrating is decomposition of the heat-treated product or the breaking of the heat-treated product into pieces.  For purposes of examination, Examiner is interpreting the claim to refer to a crushing step as applying pressure to the heat-treated product in which the plurality of pieces of the carbon fiber base material become fixed to each other due to a residue comprising matrix resin thermal decomposition products, followed by a step of disintegrating the heat-treated product into individual pieces of the carbon fiber base material while minimizing breakage of the pieces of the carbon fiber base material wherein the disintegrating is decomposition of the heat treat-product that includes resin residue comprising matrix resin thermal decomposition products.  


Claim 14 is allowed.  Applicant claims reclaimed carbon fiber bundles having an average value of thicknesses that is in the range of from 0.01 to 1 mm, wherein a standard deviation of the thicknesses of the thicknesses of the reclaimed carbon fiber bundles is in a range of from 0.01 to 0.5 mm.  The prior art does not provide for the limitations of Applicant’s claim 14.


Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786